Citation Nr: 0727782	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right shoulder 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of chest 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The appellant served on active duty from September 1971 to 
September 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the RO reopened the claims for service 
connection for PTSD and right knee disability.  The RO found 
that new and material evidence had not been submitted to 
reopen the claims of service connection for right shoulder 
disability and residuals of chest injury.

The claim of service connection for right shoulder disability 
is reopened and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  This issue is addressed in 
the REMAND portion of the decision below.


MOTION

The veteran has called the Board and demanded that a decision 
not be mailed to his address of record.  He has stated that 
he has destroyed or returned such mail and has stated that he 
is homeless.  (A telephone call to the telephone at that 
address was answered by him).  He has refused to provide an 
alternate address, to include general delivery or a PO Box.

The Board views his statement as an oral motion to not 
provide notification of the decision.  

The motion is denied.

The Board has an obligation to enter a decision and provide 
notification of the decision.  Generally, the Board is under 
an obligation to send the decision to the last address of 
record.  The Board provides a copy of the decision to the 
representative.  The Board concludes that the veteran may 
elect to not read a decision, but he cannot, in the absence 
of a withdrawal of the appeal, place a demand upon the United 
States Government to not issue a determination.  The Board 
has attempted to accommodate the veteran by mailing a copy to 
a preferred address, but he has refused to cooperate.  The 
veteran's statements that he has destroyed or returned prior 
mail establishes actual receipt.  Therefore, the document 
shall be mailed to the last address of record and to the 
representative. 


FINDINGS OF FACT

1.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.

2.  A right knee disability, including osteoarthritis, is not 
attributable to service or the right knee injuries noted in 
service.

3.  Service connection for right shoulder disability and 
residuals of chest injury was denied in a September 1998 
Board decision.

4.  The appellant filed a claim to reopen the issues of 
service connection in April 2004; the evidence added to the 
record since the September 1998 decision is cumulative and 
does not relate to a previously unestablished fact on the 
issue of residuals of chest injury.

5.  The appellant has submitted new and relevant evidence in 
regard to the claim for service connection for right shoulder 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).

2.  A right knee disability was not incurred in or aggravated 
by active service, and osteoarthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The September 1998 Board decision denying service 
connection for right shoulder injury is final; new and 
material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

4.  The September 1998 Board decision denying service 
connection for residuals of chest injury is final; new and 
material evidence sufficient to reopen the claim has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  VA must provide notice to a claimant "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman  supra.

The Board finds that the VCAA letters sent to the appellant 
in May and June 2004 essentially complied with statutory 
notice requirements as outlined above, except at to the 
disability rating and effective date elements.  In the May 
2004 letter, VA notified the appellant of the evidentiary 
requirements for claims of service connection and VA 
clarified in June 2004 that the law required new and material 
evidence to reopen his previously denied claims for service 
connection.  Moreover, at that time, the appellant was 
informed of the specific reason the claims were previously 
denied to better allow him to substantiate his claim.  See 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant).  Also, VA informed the appellant of the 
evidence received, that VA is responsible for obtaining, and 
that evidence VA would make reasonable efforts to obtain.  
Both the May and June 2004 letters advised the appellant to 
submit any pertinent evidence or information in his 
possession.

The Board acknowledges that notice of the disability rating 
and effective date elements has not been provided.  However, 
this error is non-prejudicial as the appellant has not 
submitted new and material evidence to reopen the claim as 
discussed below.  Also, as the claims for service connection 
for PTSD and right knee disability are denied, matters 
concerning the disability rating and effective date are 
rendered moot.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA and non-VA treatment records, and reports of 
examination have been associated with the claims folder along 
with Social Security Administration disability records.  
Additionally, report of VA knee examination dated February 
2006 is associated with the claims folder.  The appellant was 
scheduled for a hearing before a Decision Review Officer in 
September 2005, but he cancelled the day of the hearing due 
to "lack of funds" and his health.  There is no indication 
that he seeks to reschedule this hearing.  We find that there 
is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

II.  Service Connection

Initially, the Board notes the appellant served during the 
Vietnam era.  While the appellant has reported various 
military service histories during psychiatric and other 
treatment, service records show that he was not in Vietnam 
and did not engaged in combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application in 
this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis and psychoses shall be granted service connection 
although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following service in a period of war or 
following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2006).

A.  PTSD

Service medical records reflect that, on service induction 
examination in August 1971; there were no psychiatric 
complaints or defects.  Psychiatric findings were normal.  A 
June 1972 outpatient note shows complaints of nervousness 
under pressure; it was noted that he got the "shakes."  The 
impression was mild anxiety reaction.  Another June 1972 
record indicates that the appellant thought he was being 
persecuted, and he suggested possibly a suicide attempt.  The 
examiner reported that that appellant was not psychotic, but 
rather that he was manifesting a hostile- aggressive 
personality.   Report of separation examination dated 
September 1973 reflects no psychiatric complaints and his 
psychiatric status was normal.

Subsequent to service, private medical records from 1975 show 
that the appellant was treated for a skull contusion, 
incurred during an on-the-job fall.

In a June 1982 letter, H.R, MD, stated that the appellant had 
been under his treatment since June 1978.  The appellant's 
medical history included that he had emotional problems since 
the 1975 on-the-job accident, diagnosed as classical 
traumatic neurosis with developing depressive illness.  
Treatment consisted of electroconvulsive therapy.  The 
physician described the appellant as depressed and anxious in 
1978.  It was noted that he had gradually improved but had 
had a recurrence of symptoms due to judicial, marital, and 
financial problems.  Dr. H.R opined that all of his problems 
stemmed from the original accident.

In a November 1982 letter, Dr. H.R. reported that the 
appellant had been provided prescription medication for 
tension since 1980.  In identical December 1986 and January 
1987 letters, Dr. H.R described the appellant as anxious, 
depressed, unable to sleep, irritable, and occasionally 
irrational.  He further described the appellant as not 
employable.

An April 1987 VA neuropsychiatric examination report reflects 
a medical history from the appellant of nervousness and 
tension during service.  The appellant further reported that 
he was first seen for his present illness in 1975 after an 
on-the-job head injury.  The assessment was considerable 
psychiatric difficulties since the appellant's on-the-job 
injury, including anxiety and depression, complicated by 
financial difficulties.  The diagnostic impression was 
adjustment disorder with mixed emotional features of 
depression and anxiety.

In a September 1987 letter, O.H., MD, indicated that the 
appellant had a delusional disorder with persecutory and 
somatic features due to a mood disorder with psychotic 
features.  An attached psychiatric examination report 
indicates complaints of depression, agitation, nervousness, 
headaches, and other symptoms.  The diagnosis was major 
depressive disorder, recurrent, with psychotic features; and 
borderline personality disorder features, probably secondary 
to the major depressive disorder.  The impression was that 
the disability was endogenous with a hereditary pattern, and 
was not related to his 1975 on-the- job injury.

In a June 1989 letter, Dr. H.R. reported that the appellant 
had PTSD due to his on- the-job accident.  The physician 
described the appellant as anxious and depressed.  In a May 
1990 letter, Dr. H.R. indicated that he continued to treat 
the appellant continued for major depressive disorder and 
borderline personality disorder.

The appellant testified at a personal hearing in September 
1991 that he was sent to the Republic of Vietnam for 
"missions" on three occasions under order of President 
Nixon, and that, while there, he shot a Communist woman who 
was sent to kill him.  He also stated that he got nervous 
during the administering of shots in service.  He asserted 
that he was suicidal during active duty and underwent shock 
treatment at that time.

A September 1991 letter from Dr. R.H. reiterated the facts 
and conclusion of his prior letters.

VA outpatient records dated from April 1990 to November 1992 
show recurrent treatment for psychiatric problems.  They 
include medical notes from April 1990, indicating that the 
appellant had schizophrenia and post traumatic stress 
syndrome, and that his traumatic neurosis was due to the 
industrial accident.  An October 1992 note shows a diagnosis 
of anxiety disorder, not otherwise specified, and paranoid 
personality trait.

A January 1993 VA psychiatric examination report shows 
subjective complaints of anxiety, sleep difficulties, 
auditory hallucinations, nightmares, depression, and feelings 
of persecution.  He reported service in Vietnam and noted 
that the SSA awarded him disability benefits in 1984 
following an on-the-job accident and that he had not been 
employed since 1975.  A mental status examination reflects an 
assessment of major depression with mood-congruent psychotic 
features, in partial remission, on medication.

In an addendum to a January 1993 VA stomach examination, the 
examiner commented upon review of the claims folder that 
there was a "tremendous amount of conflict in the 
appellant's past history."

A May 1997 VA examination report shows that review of the 
service medical records was accomplished.  It was noted that 
the appellant had been diagnosed with anxiety reaction during 
service in June 1972.  Mental status examination revealed an 
anxious mood, ideas of reference, hallucinations of a mood-
congruent type, and paranoid delusions.  The impression was 
major depressive disorder, severe, chronic, with mood-
congruent psychotic features.  Comments indicate that the 
onset of this disability was 1978, according to 
documentation, and that the disability was not a later 
development of the psychiatric condition noted in service.

In December 1997, records associated with the appellant's SSA 
disability benefits file were received.  They include SSA 
occupational surveys and VA and private medical records from 
1975 and from 1986 to 1988, many of which are duplicates of 
evidence described.  The 1975 records relate to the 
appellant's on-the-job head injury.  The remaining records 
document his treatment for psychiatric problems from 1986 to 
1988.

A December 1998 VA psychiatric examination report reflects 
that the claims file was reviewed.  It states that the 
appellant is an unreliable historian.  Mental status 
examination revealed an euthymic mood, inconsistently 
coherent thought processes, complaints of auditory 
hallucinations, tangentiality, and impaired insight and 
judgment.  Diagnosis was schizoaffective disorder and 
personality disorder, not otherwise specified.  The examiner 
remarked that the appellant's current psychiatric disorder 
first became apparent in 1978, based on the evidence of 
record, and that it was not related to the anxiety he 
expressed in service.  There was nothing to connect the two 
problems, given that the appellant served for almost a year 
after his anxiety episode with no problems and was apparently 
free of psychiatric symptoms after service until the 1975 
industrial accident.  His debilitating symptoms of depression 
and psychosis had been exhibited only since 1978.

In August 1999, VA obtained VA outpatient medical records 
dated from January 1985 to August 1999.  They show treatment 
for a host of medical problems, including his psychiatric 
disorder.  A treatment note dated June 1996 reflects a 
history of "nightmares about Vietnam" and hearing voices 
saying "you're going to be ambushed," diagnosed as PTSD.  
These records show diagnoses for PTSD and schizophrenia.

VA outpatient treatment records dated May 1999 to October 
2000 reflect diagnoses for PTSD with psychotic features, and 
schizophrenia.

In April 2001, a VA psychiatric examination was conducted.  
It was noted that the appellant was not a reliable informant 
and that the claims folder had been reviewed.  The 
appellant's documented and reported medical history was 
recorded.  The appellant reported that he served in Vietnam, 
but the examiner commented that service records specifically 
show that he was not in Vietnam.  The appellant was assessed 
with schizoaffective disorder and personality disorder, not 
otherwise specified.

VA outpatient treatment notes dated January 2002 to March 
2005 reflect that the appellant reports PTSD-symptoms due to 
combat.  In June 2003, the assessment was PTSD with psychotic 
features related to civilian injury.  In September 2003, he 
reported that he was 25 miles from the demilitarized zone 
(DMZ) in Korea, that he "shot up a lot of people," and that 
"I dream of killing."  The assessment was "(per history) 
PTSD with psychotic features.  An August 2004 note reflects 
that the appellant had previously reported service in Vietnam 
and now reported military service in Korea.  The assessment 
was PTSD with psychotic features (non-combat related).  A 
January 2005 note reflects a history of witnessing the death 
of a friend who had "his brains blown up in the DMZ zone in 
Korea in 1972."

In May 2005, VA received a PTSD stressor questionnaire from 
the appellant.  Therein, he did not clearly identify any 
stressors nor did he provide details to permit verification 
of the claimed death he witnessed with the U.S. Army and 
Joint Services Records Research Center (JSRRC).  He mostly 
referenced psychiatric problems in service.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

In this case, the appellant did not engage in combat with the 
enemy.  While the appellant has variously reported Vietnam 
service and at times alleged combat service during VA 
psychiatric treatment, he did not allege combat service on 
his PTSD questionnaire and service records show that he was a 
wireman with his only overseas assignment in Korea.  Also, 
there are no awards, decorations, or citations indicative of 
combat service.  See DD Form 214.  The Board observes that 
the post service record is replete with false representations 
and inconsistencies by the appellant concerning his military 
service.  For instance, the appellant reported on one 
occasion that he went on missions to Vietnam where he shot a 
Communist sent to kill him.  The appellant's physicians 
deemed him an unreliable historian and similarly noted the 
inconsistencies in his service history.  Based upon the 
record, the Board concludes that the appellant was not in 
Vietnam and reported stressor predicated on such assertions 
is inherently unreliable.  There is no duty to attempt to 
corroborate the improbable.  In view of this, the provisions 
of 38 U.S.C.A. § 1154(b) do not apply.  See also 38 C.F.R. § 
3.304(f).

As the Board has determined that the appellant did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the appellant's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the presence of a verified stressor is not corroborated 
by the record and the diagnosis for PTSD has not been 
medically linked to any verified in-service stressor.

A review of the record shows that the appellant was first 
diagnosed with PTSD in 1989.  A June 1989 letter from Dr. 
H.R., the appellant's private treating physician, reflects a 
diagnosis for PTSD due to his on-the-job accident.  VA 
treatment records similarly reflect various psychiatric 
diagnoses including PTSD due to an industrial accident 
following service discharge.  These records emphasize that 
the appellant's psychiatric problems are non-combat related.

On VA outpatient treatment in January 2005, after initiating 
a PTSD claim with VA, the appellant reported that he saw a 
friend killed in the DMZ while in Korea.  He did not provide 
any details to corroborate this event that could be verified 
through the service department.  On his PTSD questionnaire, 
the appellant made no reference to this event and referred to 
service in Korea as his stressor.  The record reflects 
various events as reported by the appellant to include seeing 
a friend killed in the DMZ in Korea, that he killed a 
Communist woman in Vietnam, that he went on 3 missions to 
Vietnam per orders of President Nixon.  The Board observes 
that the events documented in the claims folder lack 
sufficient detail for verification with the service 
department.  Moreover, the appellant has not provided other 
corroborative evidence to support the occurrence of an in-
service stressor.  It is well established that a noncombat 
veteran's testimony alone does not qualify as credible 
supporting evidence of occurrence of an in-service stressor 
as required by 38 C.F.R. § 3.304(f).

In sum, the Board the criteria for service connection for 
PTSD are not met.  Although the appellant has been diagnosed 
with PTSD, there is no corroboration of any claimed in-
service stressor.  Accordingly, in weighing the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against service connection for PTSD.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 

B.  Right Knee

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.App. 
247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), an 
alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage, 10 Vet.App. at 495-97; see also 
Clyburn v. West, 12 Vet.App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage, 10 Vet.App. at 495-
96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for right knee disability.  There is no evidence 
linking any current disability of the right knee, including 
osteoarthritis to service including the injuries noted in 
service.  Also, continuity symptomatology is not shown.

Service medical records reflect that, in October 1971, the 
appellant was seen after falling on the right knee.  He 
reported that he previously injured the knee in a low crawl 
pit.  X-rays of the right knee were negative and showed no 
fracture or dislocation.  Examination showed a stable joint.  
Treatment consisted of an Ace bandage and instructions to 
stay off the knee for three days.  In July 1972, he was seen 
after falling and scraping his knees.   The knee was 
cleansed.  Report of separation examination dated September 
1973 reflects no abnormal right knee pathology or defects of 
the lower extremities.

Private treatment reports dated from January 1975 to October 
1991 and VA outpatient treatment reports from April 1990 are 
silent for complaints or findings for abnormal right knee 
pathology.  The appellant's silence, when otherwise speaking, 
constitutes negative evidence.  The first documented post 
service complaints of knee problems were on VA outpatient 
treatment in October 1992.  At that time, the appellant 
reported bilateral knee pain, greater on the right, along 
with a history of injury years ago to the right.  X-ray 
revealed bilateral degenerative changes.  In view of the 
absence of documented complaints when otherwise seeking 
medical treatment for nearly 20 years after service, the 
weight of the evidence is against a finding of continuity of 
symptomatology.

Additionally, the Board has considered direct service 
connection.  A September 2004 VA progress note includes a 
letter on behalf of the appellant reflecting that the 
appellant's right knee condition "could by reasonable 
medical probability be related to previous injuries sustained 
while in the military service."  Appellant's financial need 
was noted.  In evaluating the evidence, the Board finds that 
this medical opinion has diminished probative value since it 
is speculative and does not suggest with any certainty a 
relationship between any current right knee disability and 
the right knee injuries noted in service.  Lastly, this 
medical opinion lacks any reasoned basis for the conclusion 
that there is a reasonable medical probability.

In contrast, the Board finds that a February 2006 VA medical 
opinion has greater probative value.  This opinion reflects 
that the "veteran's problem is unlikely to be related to the 
incidents that happened in 1971 to 1972."  Unlike the other 
medical opinion, the examiner prepared a lengthy report of 
examination showing a thorough review of the appellant's 
medical history, both that documented in the medical records 
associated with the claims folder and that related by the 
appellant on the day of examination.  Also, it is more 
probative because it accurately references the specific in-
service injuries sustained by the appellant, including the 
finding and treatment in service.  Lastly, the examiner 
provided a basis for his conclusion.  He explained that there 
was no evidence from the appellant's history or documented in 
the claims folder to suggest that the appellant sustained 
meniscal damage during service; and, as such, the examiner 
concluded that "osteoarthritis in the right knee is not 
caused by or is a result of military service."  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one physician's opinion over another depending 
on factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

While the appellant avers that his right knee disability is 
related to the injuries sustained in service, as a lay 
person, he is not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet.App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

Accordingly, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

III.  New and Material Evidence

Claims for service connection for right shoulder disability 
and residuals of chest injury were denied by the Board in 
September 1998.  At that time, the Board found that a current 
disability of the shoulder or chest had not been shown.  That 
decision is final.  The appellant subsequently filed a claim 
to reopen these issues in April 2004.  In September 2004, the 
RO denied the application to reopen the claims because new 
and material evidence had not been submitted.

Previously considered evidentiary submissions include service 
medical records, correspondence, treatment reports, 
examination reports, sworn testimony from the appellant and 
his spouse, and a lay statement along with SSA records.

At the time of the prior denial there was evidence showing 
that the appellant was seen for complains of right shoulder 
pain and chest pain in service.  Specifically, he was seen 
for complaints of inhaling gas in October 1971.  X-rays of 
the chest were negative.  In February and March 1972, he was 
seen for complaints of chronic chest pain.  X-rays of the 
chest were within normal limits.  In March 1972, he was also 
seen for complaints of right shoulder pain.  No pain, heat, 
or swelling was noted.  X-rays of the right shoulder were 
negative.  The impression was considerable subjective 
response to muscle pain of uncertain origin.  In April 1973, 
the appellant complained of an insect bite on the left chest.  
Swelling and redness were noted.  Report of separation 
examination dated September 1973 shows no abnormal right 
shoulder or chest findings.

Correspondence, treatment reports, and examination reports 
from January 1975 to October 1991 show that no pertinent 
complaints, findings, or diagnosis.  VA examinations in 
August 1987, January 1993, and February 1993 were for 
unrelated conditions and the reports contain no pertinent 
references.  In June 1992, when the appellant was seen for a 
refill of medication for, apparently, a respiratory disorder, 
the appellant said he had shoulder and right knee pain.  He 
left before he was evaluated.  In September 1992, he was seen 
for complaints of chest pain. X-rays of the chest revealed no 
significant abnormalities.

At a hearing at the RO in September 1991, the appellant 
essentially testified to the effect that he injured his right 
shoulder and chest in service and continues to suffer from 
residuals of those injuries.

Since the Board's September 1998 determination, VA obtained 
VA treatment records and the appellant submitted a private x-
ray report dated April 2005.  In pertinent part, these 
records show that the appellant presented in July 2004 with 
complaints of chronic right knee, elbow, and shoulder pain.  
Objectively, there was tenderness to palpation, pain on 
external rotation, pain with resisted abduction, and 
impingement.  The assessment was right shoulder rotator cuff 
tendonitis versus tear.  No follow-up is shown.  In a letter 
associated with a September 2004 progress note, a VA examiner 
noted that the appellant's right shoulder problem "could by 
reasonable probability be related to previous injuries which 
the patient alleges he sustained while in the military."  
Various chest x-rays dated from February 1994 show no 
abnormal cardiovascular pathology.  A private x-ray report 
dated April 2005 shows lungs clear, heart normal size, and no 
acute disease seen.

The regulation governing the reopening of claims, 38 C.F.R. § 
3.156(a) was revised effective August 29, 2001.  Claims filed 
prior to August 29, 2001, must be adjudicated using the 
earlier version.  Claims filed after that date will be 
adjudicated using the revised version.  Because the appellant 
filed his claim in April 2004, the revised version will be 
applied.

Pursuant to 38 C.F.R. § 3.156(a) (2006), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, evidence was received, but none of the evidence 
is new and material as it does not tend to show the presence 
of residuals of chest injury.  At he time of the prior 
decision, there was no competent evidence of a nexus to 
service or evidence of current disability.  Nothing factually 
has changed.  Accordingly, the issue is not reopened.

With respect to the right shoulder, the Board notes that the 
appellant was seen for right shoulder complaints in July 2004 
and the assessment suggested possibly tendonitis or tear.  
The evidence in regard to this issue is new and material.  An 
examiner has raised the possibility that there is in fact a 
disability.  Furthermore, an examiner has opined that the 
problem could be related to injury sustained in service.  In 
view of the fact that there is at least some positive in-
service evidence, the current record provides evidence of 
current disability and a nexus to service.  Assuming that the 
case law related to Justus, supra., remains valid, the issue 
should be reopened and adjudicated de novo. Stated 
differently, at the time of the prior denial, there was no 
competent evidence of current disability and no accepted 
evidence of a nexus to service.  The evidence added to the 
record, if accepted as true for purposes of reopening, cures 
evidentiary defects that previously existed.

Accordingly, the application to reopen the claim for service 
connection for residuals of chest injury is denied, and the 
application to reopen the claim of service connection for 
right shoulder injury is granted.


ORDER

Service connection for PTSD is denied.

Service connection for right knee disability is denied.

The application to reopen a claim for service connection for 
a right shoulder disability is granted.

The application to reopen a claim for service connection for 
residuals of chest injury is denied.


REMAND

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  An examination or 
opinion is necessary when the record does not contain 
sufficient competent medical evidence to decide the claim, 
but the record (1) contains competent lay or medical evidence 
of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence 
of continuing symptoms, such as pain or other symptoms 
capable of lay observation.  McLendon, supra.; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court held 
that an examination must be conducted where the record before 
the Secretary (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required with respect to the issue of service connection for 
right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be afforded a VA 
examination to ascertain whether there is 
any abnormal right shoulder pathology 
(disease or injury) attributable to 
service.  Specifically, the examiner 
should state for the record whether any 
currently shown right shoulder disability 
is likely, as likely as not, or not 
likely related to service.  The claims 
folder should be made available to the 
examiner for review.  A complete 
rationale for all opinions should be 
provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


